DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/26/20222 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022. The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of” in claim 10 and “means of” in claim 12.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-4, 7, and 9-11 use the language “particularly,” “preferable,” and/or “more preferably.” This language renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil et al. (EP 0 850 608 A2; hereinafter O’Neil).
O’Neil discloses the following regarding claim 1: an intermediate segment (10) for arrangement between a concave implantation surface (12, 16, 24, 26, 28) of a joint component (14), particularly a femoral prosthesis, and bone tissue, wherein the intermediate segment comprises: - an intermediate segment body (30) with at least one side (34, 42, 48) facing the joint component, wherein one of the at least one side facing the joint component is convex (Figs. 1, 4), and - a locking mechanism (22, 40, 44, 54) for attaching the intermediate segment to the joint component (col. 6, lines 3-44) with at least a first (22) and a second (44) latching element, wherein at least one of the latching elements (44) is movable (col. 6, lines 3-44).  
O’Neil discloses the following regarding claim 2: the intermediate segment according to claim 1, wherein the at least one movable latching element can be moved between a release position (un unscrewed position) and a locked position (a fully screwed in position) (col. 6, lines 3-44) and wherein the movable latching element preferably protrudes from the intermediate segment body in the locked position (Figs. 2-4).  
O’Neil discloses the following regarding claim 3: the intermediate segment according to claim 1, wherein one of the latching elements is a fixed latching element (22), wherein the fixed latching element preferably protrudes from the intermediate segment body (Figs. 2, 4).  

O’Neil discloses the following regarding claim 5: the intermediate segment according to claim 1, wherein the first latching element has a first engagement axis (please see annotated Figure A, below) and the second latching element has a second engagement axis (Figure A), wherein the angle between the first engagement axis and the second engagement axis is different from zero (Figure A).  


    PNG
    media_image1.png
    537
    614
    media_image1.png
    Greyscale

Figure A.


O’Neil discloses the following regarding claim 6: the intermediate segment according to claim 1, wherein the latching elements are arranged on the convex side of the intermediate segment in order to interact with the joint component (Fig. 4, where elements 22 and 44 extend from and/or are indirectly connected to the convex side of the intermediate segment).  
O’Neil discloses the following regarding claim 7: the intermediate segment according to claim 1, wherein the movable latching element is designed as a pin (Figs. 1, 2) that has a locking section (47) in its longitudinal direction on one side (interior side) and preferably a tool 
O’Neil discloses the following regarding claim 8: the intermediate segment according to claim 7, wherein the tool engagement section of the pin is accessible from a free side (upper, outer side) of the intermediate segment body for movement of the pin (Figs. 1, 4).  
O’Neil discloses the following regarding claim 9: the intermediate segment according to claim 1, wherein the intermediate segment body has a visibility section (36) preferably designed as a recess (Fig. 1).  
O’Neil discloses the following regarding claim 10: a joint component, preferably a femoral component, comprising a concave implantation surface (12, 16, 24, 26, 28) with an intermediate segment (30) that can be secured to the joint component (14) by means of a locking mechanism (22, 40, 44, 54), wherein the intermediate segment has a convex side (Figs. 1, 4) that is facing the joint component (Figs. 1, 4) when the concave implantation surface is secured (Figs. 1, 4; col. 6, lines 3-44).  
O’Neil discloses the following regarding claim 11: the joint component according to claim 10, comprising at least two engagement elements (42, 48), wherein the engagement elements are arranged on at-3- 2820827.vlPATENT A572-2least one side facing the intermediate segment (Fig. 4), preferably the concave implantation surface (Fig. 4).  
O’Neil discloses the following regarding claim 12: the joint component according to claim 10, wherein the intermediate segment can be secured to the joint component by means of a positive- locking fit (col. 6, lines 3-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774